UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 17, 2011 ARCH CHEMICALS, INC. (Exact name of registrant as specified in its charter) Virginia 1-14601 06-1526315 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Arch Chemicals, Inc. c/o Lonza America Inc. 90 Boroline Road Allendale, New Jersey 07401 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (201) 316-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement. In connection with the consummation of the Offer (as defined below), on October 20, 2011, Arch Chemicals, Inc. (the “Company”) terminated the Revolving Credit Agreement, dated as of May 13, 2011 (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”), among the Company, the lenders party thereto, Bank of America, N.A., as administrative agent, RBS Citizens, N.A., Wells Fargo Bank, N.A. and U.S. Bank National Association, as co-syndication agents, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS Citizens, N.A., Wells Fargo Securities, LLC and U.S. Bank National Association, as joint lead arrangers and joint book managers.The Credit Agreement provided the Company with a five year revolving credit facility in the amount of up to $375 million.All amounts outstanding under the Credit Agreement were prepaid in conjunction with the termination (except for a letter of credit in the original face amount of approximately $2.9 million, which remains outstanding under a separate agreement with JPMorgan Chase Bank, N.A.), and no early termination penalties were incurred by the Company as a result of the termination. Item 2.01 Completion of Acquisition or Disposition of Assets. As previously disclosed in the Current Report on Form8-K filed with the SEC (as defined below) by the Company on July 11, 2011 (the “Prior Report”), on July 10, 2011 the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Lonza Group Ltd., a company organized under the laws of Switzerland (“Parent”), and LG Acquisition Corp., a Virginia corporation and an indirect wholly owned subsidiary of Parent (“Merger Sub”), which was previously filed by the Company as Exhibit 2.1 to the Prior Report. On October 20, 2011, pursuant to the Merger Agreement, Merger Sub merged with and into the Company (the “Merger”), with the Company surviving as an indirect wholly owned subsidiary of Parent. The disclosure under Item 5.01 below is incorporated herein by reference. Item 2.04. Triggering Events That Accelerate or Increase a Direct Financial Obligation under an Off-Balance Sheet Arrangement. The information contained in Item 1.02 of this Current Report on Form 8-K is incorporated by reference into this Item 2.04. The consummation of the Offer (as defined below) constituted a “Change in Control” under the Master Note Purchase Agreement, dated as of September 9, 2010 (as amended, supplemented or otherwise modified from time to time, the “Master Note Purchase Agreement”) by and among the Company and each of the purchasers party thereto pursuant to which the Company issued to the purchasers 4.00% Notes in the aggregate principal amount of $250 million.Pursuant to the terms of the Master Note Purchase Agreement, the Company is required to offer to prepay all, but not less than all, of the 4.00% Notes held by each holder at a prepayment amount of 100% of the principal amount of the 4.00% Notes together with any interest accrued to the date of prepayment, but without any penalty or premium.Such offer to prepay must be given by the Company to each holder within within five business days of such “Change in Control”, and payment to any holders that accept such offer must be made between thirty and sixty days after the date of such offer. In addition, the consummation of the Offer (as defined below) constituted a “Change in Control” under the Note Purchase and Private Shelf Agreement, dated August 28, 2009 (as amended, supplemented or otherwise modified from time to time, the “Note Purchase Agreement”) by and among the Company, Prudential Investment Management, Inc. and each of the purchasers party thereto pursuant to which the Company issued to the purchasers 6.70% Notes in the aggregate principal amount of $75 million.Pursuant to the terms of the Note Purchase Agreement, the Company is required to offer to prepay all, but not less than all, of the 6.70% Notes held by each holder at a prepayment amount of 100% of the principal amount of the 6.70% Notes together with any interest accrued to the date of prepayment, but without any penalty or premium.Such offer to prepay must be given by the Company to each holder within within five business days of such “Change in Control”, and payment to any holders that accept such offer must be made between thirty and sixty days after the date of such offer. Item 3.01. Notice of Delisting or Failure to Satisfy a Continuing Listing Rule or Standard; Transfer of Listing. In connection with the closing of the Merger, the Company notified the New York Stock Exchange (the “NYSE”) on October 20, 2011 of the closing of the Merger and requested that the NYSE effect a trading suspension of the shares of the Company’s common stock, par value $1.00 per share (“Company Common Stock”).As a result, shares of Company Common Stock will cease trading on the NYSE, and the NYSE will file with the Securities and Exchange Commission (the “SEC”) a notification of removal from listing on Form 25 to report that the shares of Company Common Stock are no longer listed on the NYSE. Item 3.03.
